Continuation of 12:
The AFCP request filed 4/12/2021 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of claims 1, 9 and 21 and their dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.
1. In the rejection of record dated 11/24/2021, claim 1 was rejected under 35 USC § 103 as being unpatentable over Zhang et al. (PG Pub. No. US 2019/0181224 A1) in view of Adusumilli et al. (PG Pub. No. US 2018/0090582 A1).  The proposed amendments further limit the scope claim 1 to include the features of:
a plurality of inner spacer features interleaving the vertical stack of channel members, 
the plurality of silicide features are in direct contact with the first source/drain feature, and 
wherein the plurality of inner spacer features are spaced apart from the first source/drain feature by a metal layer that shares the same metal composition with the plurality of silicide features.
Zhang teaches inner spacer features 24S (¶ 0048) interleaving a vertical stack of channel members (fig. 8: lower portions of 24S interleave vertically stacked channel nanosheets 14), a plurality of silicide features (¶ 0048: 26) in direct contact with a source/drain feature (fig. 8: 26 in direct contact with source/drain feature 28).  However, Zhang is silent to a metal of the silicide features comprised by a layer separating the plurality of inner spacer features from the source/drain feature.
Adusumili teaches forming a metal layer (¶ 0028: 31) on surfaces of a plurality of inner spacers and channel layers (fig. 3: 31 formed on outer surfaces of lower portions of spacers 28 and nanosheet channels 25A), and subsequently forming a silicide contact layer on surfaces of the channels layers 
An updated search was conducted which identified additional prior art references.  For example, Jawarani et al. (PG Pub. No. US 2005/0277275 A1) teaches forming a conductive layer (¶ 0011 & fig. 5: metal layer of step 60, similar to formation of 31 of Adusumilli) to form a silicide feature (¶ 0013 & fig. 5: step 62, similar to silicide formation of Adusumilli). Jawarani further teaches removing unreacted metal from insulating regions (similar to removal of metal layer on inner spacers of Adusumilli) is optional (¶¶ 0013, 0021).  Similarly, Moslehi (US Patent No. 5,156,994 A) teaches forming metal silicide contacts on exposed semiconductor material, and retaining portions of unreacted metal which extend over insulator surfaces beyond the active dimensions of a device (col. 1 lines 60 through col. 2 line 4).  
One of ordinary skill in the art would recognize that the methods of Jawarani or Moslehi would simplify the process, reducing the number of processing steps and minimizing exposure of the device to additional chemical processing.  Furthermore, combining these methods with Zhang and Adusumilli would result in a metal of silicide features comprised by a layer separating a plurality of inner spacer features from a source/drain feature.  

2. In the rejection of record, claim 9 was rejected under 35 USC § 102 as being anticipated by Zhang.  The proposed amendments further limit the scope claim 9 to include the features of:
the plurality of channel members stacked over a fin structure,
a first isolation feature and a second isolation feature sandwiching the fin structure along a third direction perpendicular to the first direction and the second direction,

the source/drain contact extending through the dielectric layer.
Zhang does not teach a first isolation feature and a second isolation feature sandwiching a fin structure along a third direction, a first dielectric feature and a second dielectric feature sandwiching a first source/drain feature along the third direction, or the source/drain contact extending through a dielectric layer.
The updated search identified new prior art references Shin et al. (PG Pub. No. US 2020/0365586 A1), Cai et al. (Patent No. US 9,455,331 B1), and Jun et al. (PG Pub. No. US 2008/0128760 A1) which read on the newly added limitations as follows:

Shin teaches a plurality of channel members (NSS) stacked a substrate fin structure (FA), a first isolation feature and a second isolation feature (114) sandwiching the fin structure (fig. 1: 114 sandwich FA in the Y-axis direction), and a source/drain contact extending through a dielectric layer and disposed on the first source/drain feature (fig. 5Q: 184 extends through 144 and disposed on 134).
Cai teaches dielectric features 39 sandwiching source/drains 41a and/or 41b in a third (channel width) direction (fig. 21 among others), a plurality of channel members 5a and/or 5b are disposed between the first source/drain feature and the second source/drain feature along a second direction (fig. 8 among others: 5a/5b disposed between 41b in a channel-length direction), and a source/drain contact 47 extending through dielectric layer 45 disposed on dielectric features 39 (fig. 21).
Jun teaches a nanowire device (fig. 6B among others) including metal source/drain features (¶ 0030: 150).



3. In the rejection of record, claim 21 was rejected under 35 USC § 102 as being anticipated by Adusumilli.  The proposed amendments further limit the scope claim 21 to include the features of:

a fin structure sandwiched between a first isolation feature and a second isolation feature, the plurality of nanostructures being directly over the fin structure,
the source/drain feature disposed directly over the fin structure,
a first dielectric feature disposed directly over the first isolation feature and a second dielectric feature disposed directly over the second isolation feature, the source/drain feature being sandwiched between the first dielectric feature and the second dielectric feature along a second direction perpendicular to the first direction, and
a metal layer spacing the plurality of inner spacer features apart from the source/drain features, the metal layer sharing the same metal composition with the plurality of silicide features, wherein each of the plurality of silicide features is in direct contact with the source/drain feature.
As noted above, Shin teaches a plurality of nanostructures and a source/drain feature disposed over a fin, Cai teaches a source/drain feature being sandwiched between first and second dielectric features over the fin, and Jawarani teaches removing unreacted metal from insulating regions is optional.

Since the newly discovered prior art appears to read on the proposed claim limitations, a decision on determining allowability could not be made within the guidelines of the AFCP.


/BRIAN TURNER/               Examiner, Art Unit 2894